Title: To George Washington from Alexander Furnival, 3 June 1794 [letter not found]
From: Furnival, Alexander
To: Washington, George

Letter not found: from Alexander Furnival, 3 June 1794. An entry of 6 June in GW’s journal of proceedings reads in part: "Sent to the Secy. of war a letter from Alexr. Furnival, dated Baltimore 3d. June. on the subject of the sale of ground at that place to erect fortifications on" (JPPDorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981., 307).